Case 1:19-cv-17196-NLH-JS Document 216 Filed 12/01/20 Page 1 of 1 PageID: 2506




‐‐‐‐‐Original Message‐‐‐‐‐
From: Kelly, Sean X. <SKelly@moodklaw.com>
Sent: Monday, November 30, 2020 7:09 PM
To: Brian F. MCBRIDE <bf.mcbride@comcast.net>
Cc: NJD‐HelpDesk <ecfhelp@njd.uscourts.gov>; Scheuerman, Christian M.
<CScheuerman@moodklaw.com>; jbirchmeier@birchmeierlaw.com; csaginario@capehart.com;
mrose@capehart.com
Subject: Re: McBride v. Washington Township et al. 1:19‐cv‐17196

CAUTION ‐ EXTERNAL:


Dr. McBride,

I take it that you have some other dealings involving Washington Township and perhaps even Mr.
Saginario that are entirely unrelated to this litigation. I say that because your case remains dismissed yet
you continue to communicate with the court making unfounded allegations regarding my clients and
referring to events of which I have absolutely no knowledge or involvement. Your letters most certainly
have absolutely nothing to do with the current litigation.

I must insist that you stop your continued improper communications to this Court that have absolutely
no connection to the present litigation. If you continue to do so, we will be left with no alternative but
to seek sanctions against you associated responding. I would prefer not to bother the Court with such a
request, but you are leaving little alternative.

Finally, any suggestion in your correspondence to Mr. Saginario has been either “admonished“ by the
Court or has ever acting unprofessionally is patently rejected. Indeed, I would suggest that your
accusations against him and his firm message are treading dangerously close to actionable language.

Moving forward, kindly restrict any communications to the Court to those directly relevant to the
procedural posture of this case and nothing else.

Respectfully,

Sean X. Kelly
Attorney at Law
Marks, O'Neill, O'Brien, Doherty & Kelly, P.C.
Cherry Tree Corporate Center
Suite 501
535 Rt 38 East
Cherry Hill, New Jersey
O: 856‐663‐4300
Email: Skelly@moodklaw.com
www.moodklaw.com
Pennsylvania • New Jersey • New York • Delaware • Maryland

Sent from my iPhone
